                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

ELAINE MCCRA VY,                              ) Civil Action No. 4:19-cv-00821-RMG-TER
                                              )
                       Plaintiff,             )
                                              )
               V.                             )
                                              )
ANDREW SAUL, 1                                )
Commissioner of Social Security,              )
                                              )
                       Defendant.             )

                                          ORDER

       AND NOW, this/8�ay of November, 2019, upon consideration of the Commissioner's

Motion to Remand, it is hereby

                                           ORDERED

that such motion is granted and this action is remanded to Defendant for further evaluation under

sentence four of 42 U.S.C.§ 405(g). On remand, the administrative law judge (ALJ) will obtain

supplemental evidence from a vocational expert concerning the impact of claimant's limitations

with respect to reaching and overhead reaching on the occupational base, and identify jobs

consistent with the reaching requirements of the RFC finding. The ALJ will also offer the claimant

the opportunity for a hearing, take further action to complete the administrative record resolving

the above issues, and issue a new decision.



Charleston, South Carolina                           Honorable Richard M. Gergel
                                                     United States District Judge


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party. Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (providing that action survives regardless
of any change in the person acting as the Commissioner of Social Security).
